Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claimed, “the first message display” in line 12 should be amended to –a first message display– to correct antecedent basis issues.
The claimed, “a first message display” in line 15 should be amended to –the first message display– to correct antecedent basis issues.
In line 24, the claimed, “soldified” should be amended to –solidified–.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9 and 12–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In claim 1, lines 6–7 and 24–25, the claim sets forth, “an image forming component having a toner concentration sensor that detects toner solidification in the toner container” and “whether the toner in the toner container is solified is determined by a value of drive torque of the toner conveying motor”. The claim language when viewed as a whole is indefinite because it is unclear which component (toner concentration sensor or toner conveying motor) is used in the “a2” step for determining solidification of the toner.
Note: If the language is clarified and the determination of solidification using the drive torque is positively set forth, the claims would be allowable over the prior art.
	In claim 4, the claim sets forth, “a toner determination component” which is indefinite. It is unclear how this language is further limiting on claim 1 as it already sets forth a determination component (at least the claimed toner conveying motor) for determining solidification. The specification, claims, or drawings to not alleviate this indefiniteness, as it is unclear what the “determination component” can be outside of the previously claimed “toner conveying motor” or “toner concentration sensor”.
Response to Arguments
remarks, filed 11/16/2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/RYAN D WALSH/Primary Examiner, Art Unit 2852